Title: Presidential Proclamation, 16 November 1814
From: Madison, James
To: 


        
          [16 November 1814]
        
        The two Houses of the National Legislature having, by a joint Resolution expressed their desire, that in the present time of public calamity and war, a day may be recommended to be observed by the people of the United States as a day of Public Humiliation and Fasting, and of Prayer to Almighty God, for the safety and welfare of these States, his blessing on their arms, and a speedy restoration of peace: I have deemed it proper, by this Proclamation to recommend that Thursday the twelfth of January next be set apart as a day on which all may have an opportunity of voluntarily offering, at the same time, in their respective religious assemblies, their humble adoration to the Great Sovereign of the Universe, of confessing their sins and transgressions, and of strengthening their vows of repentance and amendment. They will be invited by the same solemn occasion to call to mind the distinguished favors conferred on the American people, in the general health which has been enjoyed, in the abundant fruits of the season; in the progress of the arts, instrumental to their comfort, their prosperity, and their security; and in the victories which have so powerfully contributed to the defence and protection of our Country; a devout thankfulness for all which ought to be mingled with their supplications to the Beneficent Parent of the human race, that He would be graciously pleased to pardon all their offences against Him; to support and animate them in the discharge of their respective duties; to continue to them the precious advantages flowing from political Institutions so auspicious to their safety against dangers from abroad, to their tranquility at home, and to their liberties, civil and religious; and that He would in a special manner, preside over the nation, in its public Councils and constituted authorities, giving wisdom to its measures and success to its arms, in maintaining its rights, and in overcoming all hostile designs and attempts against it; and finally, that by inspiring the Enemy with dispositions

favorable to a just and reasonable peace, its blessings may be speedily and happily restored.
        Given at the City of Washington, the sixteenth day of November, one thousand eight hundred and fourteen, and of the Independence of the United States the thirty eighth.
        
          James Madison
        
      